 1   ROTHNER, SEGALL & GREENSTONE
     ANTHONY R. SEGALL (CSB #101340)
 2   E-mail: asegall@rsglabor.com
     MICHELE SHERER ANCHETA (CSB #192039)
 3   E-mail: mancheta@rsglabor.com
     510 South Marengo Avenue
 4   Pasadena, California 91101-3115
     Telephone: (626) 796-7555
 5   Facsimile: (626) 577-0124
 6   Attorneys for Plaintiffs
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   SOUTHERN CALIFORNIA LOCAL            CASE NO. 8:18-cv-00627-JVS (KESx)
     831 EMPLOYER HEALTH FUND;
12   SOUTHERN CALIFORNIA LOCAL            Hon. James V. Selna
     831 EMPLOYER PENSION FUND;
13   and CALIFORNIA TRADESHOW
     AND SIGN CRAFTS JOINT                ORDER RE: STIPULATION TO
14   TRAINING TRUST FUND OF               DISMISS CASE WITHOUT
     PAINTERS AND ALLIED TRADES           PREJUDICE
15   DISTRICT COUNCIL 36,
16                Plaintiffs,
17         v.
18 PRIMUS, INC.; STEVEN
   ELLSWORTH, an individual; and
19 DOES 1-10, inclusive,
20                Defendants.
21
22
23
24
25
26
27
28


                                         1
 1   TO ALL INTERESTED PARTIES:
 2         The Court, having reviewed the Stipulation re: Dismissal of Case Without
 3   Prejudice hereby dismisses this case without prejudice.
 4
 5   Dated: January 25, 2019
 6                                   ____________________________
                                          The Honorable James V. Selna
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
